— Appeal by the defendant from a judgment of the County Court, Nassau County (Wexner, J.), rendered March 7, 1991, convicting him of attempted murder in the second degree, kidnapping in the second degree, robbery in the first degree, conspiracy in the second degree, and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
*675Ordered that the judgment is affirmed.
The trial court properly exercised its discretion in denying the defendant’s motion for renewal of his suppression motion, as the defendant failed to demonstrate that he discovered additional facts pertinent to the probable cause determination which he could not have discovered with reasonable diligence (see, CPL 710.40 [4]). Bracken, J. P., Harwood, Balletta and Eiber, JJ., concur.